RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 16a0298p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 INTERNATIONAL UNION, UNITED AUTOMOBILE,               ┐
 AEROSPACE AND AGRICULTURAL IMPLEMENT                  │
 WORKERS OF AMERICA,                                   │
                                                        >      Nos. 15-2305/2478
                        Petitioner (15-2305),          │
                                                       │
 INTERNATIONAL UNION, UNITED AUTOMOBILE,               │
 AEROSPACE AND AGRICULTURAL IMPLEMENT                  │
 WORKERS OF AMERICA, LOCAL 1700,                       │
      Petitioner/Cross-Respondent (15-2305/2478),      │
                                                       │
        v.                                             │
                                                       │
 NATIONAL LABOR RELATIONS BOARD,                       │
      Respondent/Cross-Petitioner (15-2305/2478).      │
                                                       ┘

               On Petition for Review and Cross-Application for Enforcement
                    of an Order of the National Labor Relations Board.
                            Nos. 07-CA-081195; 07-CB-082391.

                               Argued: September 28, 2016

                          Decided and Filed: December 21, 2016

               Before: GILMAN, GIBBONS, and STRANCH; Circuit Judges.
                                    _________________

                                        COUNSEL

ARGUED: John R. Canzano, MCKNIGHT, CANZANO, SMITH, RADTKE & BRAULT,
P.C., Royal Oak, Michigan, for Petitioner/Cross-Respondent UAW Local 1700. Jared D. Cantor,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for Respondent/Cross-
Petitioner. ON BRIEF: John R. Canzano, MCKNIGHT, CANZANO, SMITH, RADTKE &
BRAULT, P.C., Royal Oak, Michigan, for Petitioner/Cross-Respondent UAW Local 1700.
Jared D. Cantor, Usha Dheenan, Linda Dreeben, NATIONAL LABOR RELATIONS BOARD,
Washington, D.C., for Respondent/Cross-Petitioner.

        GIBBONS, J., delivered the opinion of the court in which GILMAN and STRANCH, JJ.,
joined. STRANCH, J. (pg. 19), delivered a separate concurring opinion.



                                              1
Nos. 15-2305/2478                        UAW v. NLRB                                     Page 2


                                      _________________

                                           OPINION
                                      _________________

       JULIA SMITH GIBBONS, Circuit Judge.                 United Automobile, Aerospace and
Agricultural Implement Workers of America, Local 1700 (Local 1700) was charged with
violating its duty of fair representation in processing the grievance of Aretha Powell, a Local
1700 member, who was terminated from her position as an automotive plant janitor after
threatening a fellow employee.      The charge stemmed from the allegations that Margaret
Faircloth, Powell’s union steward, had submitted a false statement against Powell and was
subsequently involved in Powell’s grievance process.        After an Administrative Law Judge
dismissed the charge, the National Labor Relations Board (the Board) reversed, finding that
Local 1700 had violated its duty of fair representation to Powell by acting arbitrarily or in bad
faith. The Board emphasized that it was relying on three facts, taken together, to support its
finding: (1) Faircloth had submitted a statement against Powell that was partly false;
(2) Faircloth had represented Powell in the first stage of the grievance process without disclosing
the fact that she had submitted a statement; and (3) Powell was unaware of Faircloth’s statement
throughout the grievance process. Because we conclude that the Board’s finding regarding the
falsity of Faircloth’s statement is not supported by substantial evidence, and that there is an
insufficient basis to find that Local 1700 breached its duty of fair representation, we grant the
petition for review, deny the cross-application for enforcement, and vacate the portion of the
Board’s decision addressing the breach of the duty of fair representation.

                                                I.

                                                A.

       Caravan Knight Facilities Management, LLC (Caravan Knight) performs janitorial
services for Chrysler Automotive at its Sterling Heights Assembly Plant (the Plant).
International Union, United Automobile, Aerospace and Agricultural Implement Workers of
America (the International Union), through its Local 1700 affiliate (Local 1700, collectively, the
Union) represents Caravan Knight janitors who work at the Plant. Caravan Knight and the
Nos. 15-2305/2478                                 UAW v. NLRB                                            Page 3


Union were parties to a collective bargaining agreement (CBA) that ran from December 1, 2009
to November 30, 2012.

        Aretha Powell, the charging party, was hired by Caravan Knight as a janitor on
September 2, 2008. At the same time, she joined the bargaining unit represented by Local 1700.
Powell’s employment at Caravan Knight was not without incident. In early May 2012,1 Powell
told a group of employees that she wanted to fight Faircloth and then offered to pay one hundred
dollars to anyone else who would also fight Faircloth. Powell later apologized to Faircloth when
she found out that Faircloth had learned of her statements. On May 10, Powell was issued a
disciplinary warning for walking away from a mandatory pre-shift meeting and not being able to
answer questions about what was discussed. Later in the day on May 10, Powell got into a fight
at the Plant with Dishan Longmire, her ex-boyfriend and a fellow Caravan Knight employee.
The fight was likely related to Longmire’s involvement with a third employee, Balinda Tanner.

        The next day, prior to the start of her shift, Powell threatened Tanner while they were in
the cage area. Powell told Tanner, “I see I’mma have to tear into your motherfucking ass.”2
Tanner Hr’g Tr., JA 938.               Tanner immediately reported the comments to Faircloth and
LeVaughn Davis, Local 1700’s union chairperson for the Plant. Tanner and Faircloth then
submitted statements to Shaun Walle, Caravan Knight’s site manager, indicating they were
present when the threat occurred.3 Faircloth later testified that she reported the May 10 incident
with Tanner because she believed Powell’s behavior was escalating.                             Walle proceeded to
investigate the allegations by interviewing several employees, among them, Nathaniel Hudson, a
janitor working on the day of the incident. On May 12, Powell met with Walle, Faircloth, and
Davis to submit her statement about the incident with Tanner. During that meeting, Walle
suspended Powell pending an investigation. Caravan Knight terminated Powell four days later
on May 16.



        1
            All subsequent dates refer to 2012 unless otherwise indicated.
        2
            The ALJ credited Tanner’s testimony over Powell’s with respect to this incident.
        3
          The ALJ found Faircloth was not in the room at the time, relying on the “credible testimony” of Nathaniel
Hudson, a fellow Caravan Knight employee. JA 966. The Board also found that Faircloth did not witness Powell’s
statement to Tanner.
Nos. 15-2305/2478                              UAW v. NLRB                                             Page 4


        As an elected union steward for Local 1700, Faircloth’s duties included processing
grievances for terminated employees. Under the CBA, grievances were processed in a series of
steps. First, the employee or a representative submitted a written grievance to her immediate
supervisor that was signed by a union committee person (Step 1). If the grievance was not
resolved at Step 1, Caravan Knight and Local 1700 representatives would meet to attempt to
resolve the dispute (Step 2).           If the grievance could not be resolved in this meeting,
representatives from Caravan Knight, the International Union, and Local 1700 would meet to
attempt to resolve the grievance (Step 3). If this was unsuccessful, either party could take the
matter to binding arbitration (Step 4).

        On May 18, Faircloth submitted a grievance on Powell’s behalf to satisfy Step 1. She
met with Walle to submit the grievance but did not offer any arguments on Powell’s behalf.4
Caravan Knight denied the grievance at Step 1. Local 1700 then proceeded to Step 2 of the
grievance procedure, with Davis now representing the Union and Powell. Davis and Caravan
Knight negotiated a settlement that would allow Powell to return to work without back pay. In
exchange, Powell would be required to complete an anger-management course, drop all pending
claims before the Board, and sign a ninety-day last-chance agreement.                      These terms were
consistent with a recent settlement agreement in a grievance based on similar facts. Davis
testified that a settlement was proposed within 48 hours of the grievance moving to Step 2.

        Davis informed Powell of the proposed settlement on May 23. Powell rejected it.5 The
Union and Caravan Knight, nevertheless settled the grievance under the agreed-upon terms.
Powell received a letter confirming the disposition of her grievance on July 26.

        Between May 16 and August 14, Powell filed a series of charges against Caravan Knight,
the International Union, and Local 1700, alleging violations of Sections 8(a)(1), (a)(3), (b)(1)(A),
and (b)(2) of the National Labor Relations Act (NLRA). After charges were filed, Caravan
Knight interviewed employees, asking about their interactions with Board investigators. Powell


        4
          Both the ALJ and the Board found that Faircloth’s actions constituted “representing Powell at Step 1” of
the grievance process. JA 967, 1155.
        5
          The ALJ found that Powell would have rejected the settlement regardless of its terms. The Board found
that she may have taken a different course.
Nos. 15-2305/2478                         UAW v. NLRB                                    Page 5


testified that she did not learn of Faircloth’s statement about the May 11 incident until the Board
informed her of it in early June.

                                                 B.

       On August 21, the Board’s Regional Director consolidated Powell’s charges and issued a
single complaint against all three parties. This consolidated complaint alleged that Caravan
Knight violated Sections 8(a)(1) and (a)(3) of the National Labor Relations Act (NLRA) by
imposing onerous working conditions on Powell, changing her job duties, disciplining her,
suspending her, and discharging her because she engaged in protected activity. The complaint
also alleged that Caravan Knight violated Section 8(a)(1) of the NLRA by coercively
interrogating employees about their communications with a Board investigator. The complaint
alleged that the Union’s refusal to proceed to arbitration on Powell’s grievance was arbitrary,
discriminatory, or bad-faith conduct constituting a breach of the union’s duty of fair
representation to Powell, in violation of Section 8(b)(1)(A) of the NLRA. The complaint further
alleged that Local 1700 caused Caravan Knight to discriminate against and discharge Powell
because of her protected activity, in violation of Section 8(b)(2).

       An Administrative Law Judge (ALJ) held a hearing on these allegations. On April 3,
2013, the ALJ issued a Decision and Order dismissing the complaint in its entirety. With respect
to Caravan Knight, the ALJ found an insufficient causal connection between Powell’s protected
activity and the disciplinary action. The ALJ also found that a totality of the circumstances
established that Caravan Knight’s subsequent interviews with employees were not unlawfully
coercive. The ALJ dismissed all charges against the International Union because the legal
distinction between the International Union and Local 1700 precluded any derivative duties on
the International Union and there was no indication that International Union officials were
involved in Powell’s grievance process.

       In considering the claims against Local 1700, the ALJ found it undisputed that there was
a strained relationship between Powell and the three local union officials—Davis, Faircloth, and
Tanner—all of whom were involved in her grievance process. The ALJ, however, recognized
that these Local 1700 officials still filed a grievance on Powell’s behalf and negotiated a
Nos. 15-2305/2478                                UAW v. NLRB                                          Page 6


settlement for Powell’s reinstatement consistent with a recent settlement for another employee in
a similar situation. The ALJ found that the Board’s Acting General Counsel failed to show that
Tanner and Faircloth acted as union agents when submitting witness statements against Powell.
For these reasons, the ALJ concluded that there was no arbitrary or bad faith conduct on the part
of Local 1700, and thus no violation of its duty of fair representation under Section 8(b)(1)(A).
As to the Section 8(b)(2) charge that Local 1700 caused Caravan Knight to discharge Powell, the
ALJ found no evidence that Tanner and Faircloth did anything other than perform their required
duties as Caravan Knight employees by submitting the statements that led to Powell’s discipline
and termination.

        The Board’s Acting General Counsel filed thirteen exceptions to the ALJ’s decision on
May 31, 2013.6 Caravan Knight filed two cross-exceptions on June 14, 2013. A three-member
panel of the Board issued a Decision and Order on August 27, 2015, affirming in part and
reversing in part the ALJ’s decision. The Board adopted all of the ALJ’s witness-credibility
determinations, finding no “clear preponderance” of evidence on which to reverse such findings.
JA 1151 n.2. The Board reversed the ALJ on two issues. First, it found that Caravan Knight
violated Section 8(a)(1) by coercively interrogating an employee about her statements to a Board
agent.7 Second, the Board found Local 1700 liable under Section 8(b)(1)(A) for violating its
duty of fair representation to Powell. Although the Board determined that Local 1700 acted
within its discretion to refuse to pursue Powell’s grievance past Step 2, it held that Local 1700
breached its duty of fair representation to Powell on the basis of three facts “consider[ed]
cumulatively” that established bad faith or arbitrary conduct:

        (i) Union Steward Faircloth submitted a statement against Powell that was, in
        part, false; (ii) Faircloth represented Powell in step 1 of the grievance procedure
        without disclosing that she had submitted a statement against Powell; and (iii)
        throughout the processing of her discharge grievance, Powell remained unaware
        that Faircloth had submitted a statement regarding the matters at issue in Powell’s
        grievance.



        6
         The Acting General Counsel did not take exception to the dismissal of the International Union, so it was
never considered by the Board and is not at issue in this appeal.
        7
            Caravan Knight has not challenged the Board’s decision.
Nos. 15-2305/2478                       UAW v. NLRB                                     Page 7


JA 1151, 1155. The Board reasoned that Powell might have pursued a different course of action
had she known of Faircloth’s statement. The Board was careful to note that this case presented
“unique circumstances” because of the “absence of any disclosure to Powell” and that its liability
finding was “narrowly circumscribe[d].” JA 1156.

       The Union petitioned this court for review of the Board’s decision and order as to a single
issue: whether Local 1700 was liable under Section 8(b)(1)(A) for breaching its duty of fair
representation. The Board filed a cross-application for enforcement of its decision and order
against Local 1700.

                                               II.

       We review the Board’s factual determinations and its applications of law to fact under the
substantial-evidence standard.   NLRB v. Galicks, Inc., 671 F.3d 602, 607 (6th Cir. 2012).
We uphold the Board’s decisions if there is “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Int’l Union, United Auto., Aerospace & Agric.
Workers of Am. v. NLRB, 514 F.3d 574, 581 (6th Cir. 2008) (internal citations omitted). The
Board’s determinations of law are reviewed de novo. Id. at 580.

       In reviewing the Board’s fact-finding, we “respect the judgment of the agency
empowered to apply the law to ‘varying fact patterns.’” Holly Farms Corp. v. NLRB, 517 U.S.
392, 399 (1996) (quoting Bayside Enters., Inc. v. NLRB, 429 U.S. 298, 304 (1977)). We “defer
to the Board’s reasonable inferences and credibility determinations, ‘even if we would conclude
differently under de novo review.’” Galicks, 671 F.3d at 607 (quoting FiveCAP, Inc. v. NLRB,
294 F.3d 768, 776 (6th Cir. 2002)). “The Board’s choice between two equally plausible and
reasonable inferences from the facts cannot be overturned on appellate review, even though a
contrary decision may have been reached through de novo review of the case.” Exum v. NLRB,
546 F.3d 719, 724 (6th Cir. 2008).

       The Board is “free to find facts and draw inferences different from those of the ALJ.”
Jolliff v. NLRB, 513 F.3d 600, 607 (6th Cir. 2008). But it cannot “ignore relevant evidence that
detracts from its findings.” GGNSC Springfield LLC v. NLRB, 721 F.3d 403, 407 (6th Cir.
2013). The ALJ’s findings “are part of the record we must review” and therefore are considered
Nos. 15-2305/2478                              UAW v. NLRB                                              Page 8


“to the extent that they reduce the weight of the evidence supporting the Board’s conclusion.”
Int’l Union, United Auto., Aerospace & Agric. Workers, 514 F.3d at 581 (citing W.F. Bolin Co.
v. NLRB, 70 F.3d 863, 879 (6th Cir. 1995)).

                                                       III.

        As a preliminary matter, the Board argues that two issues raised by the Union are
jurisdictionally barred because they were not properly presented to the Board. The first is
whether the Board’s opinion imposes too great a duty to act on the Union given the established
standard for the duty of fair representation (Issue 1). The second is whether the failure to
disclose Faircloth’s statement is immaterial because the Union cannot breach its duty of fair
representation when it had no obligation to pursue an unmeritorious grievance in the first place
(Issue 2).8 The Board alleges that these issues were not “specifically assert[ed] before the
Board” in the Union’s Answer to the Acting General Counsel’s Exceptions, or in a subsequent
motion for reconsideration. CA6 R. 30, at 23. The Union objects to the Board’s assertion,
suggesting that it relies on a “hypertechnical and legally unsound” interpretation of the
jurisdictional bar under 29 U.S.C. § 160(e), and that the Board was “adequately apprised” of the
issues because they were “sufficiently presented” and “necessarily considered” by the Board.
CA6 R. 34, at 15, 19. Because we can resolve the case on appeal without reaching Issue 2, we
consider only whether Issue 1, the Union’s challenge to the scope of the duty imposed by the
Board, is jurisdictionally barred.

        We lack jurisdiction to hear any “objection that has not been urged before the Board, its
member, agent, or agency” unless “the failure or neglect to urge such objection shall be excused
because of extraordinary circumstances.” 29 U.S.C. § 160(e); Temp-Masters, Inc. v. NLRB,
460 F.3d 684, 690 (6th Cir. 2006); NLRB v. U.S. Postal Serv., 833 F.2d 1195, 1201–02 (6th Cir.
1987) (“Our jurisdiction is conferred by . . . 29 U.S.C. § 160(e).”).                   We have recognized,
however, that “[t]he specificity required for a claim to escape the ban imposed by [§ 160(e)] is
that which will ‘apprise the Board of an intention to bring up the question.’ A general objection

        8
          The Union conceded that a third issue—whether the Board needed to find that the alleged breach more
than likely affected the outcome of the grievance procedure in order to impose liability—is more properly litigated
at the compliance stage of the Board’s enforcement proceedings.
Nos. 15-2305/2478                         UAW v. NLRB                                       Page 9


combined with special circumstances may be sufficient to constitute notice.” NLRB v. Watson-
Rummell Elec. Co., 815 F.2d 29, 31 (6th Cir. 1987) (internal citation omitted) (quoting May
Dep’t Stores v. NLRB, 326 U.S. 376, 386 n.5 (1945)). An objection was “urged before the
board” if it was raised with sufficient specificity in briefing prior to the Board’s decision, or in a
subsequent motion for reconsideration. See Woelke & Romero Framing, Inc. v. NLRB, 456 U.S.
645, 665–66 (1982) (finding an issue barred because it was “not raised during the proceedings
before the Board” or “in a petition for reconsideration or rehearing”); Temp-Masters, 460 F.3d at
690; U.S. Postal Serv., 833 F.2d at 1202 (recognizing that briefing on exceptions before the
Board would be sufficient to preserve an issue).

       The Union filed an Answering Brief in response to the Acting General Counsel’s
exceptions to the ALJ’s decision. It does not appear that the Union filed any subsequent briefing
before the Board or a motion to reconsider the Board’s decision. A review of the record clearly
indicates that the Union sufficiently presented arguments about the increased scope of the duty of
fair representation similar to those it now raises. In its brief, the Union discussed its duty to
“serve the interests of all members” and “avoid arbitrary conduct” as required by Vaca v. Sipes,
386 U.S. 171, 177 (1967). JA 1117. It raised an argument that the Board should leave some
discretion to the Union in pursuing grievances and that not every grievance would be handled
with the “maximum skill and adeptness,” nor must “a grievant’s case be advocated in a perfect
manner.” JA 1117–18. The Union asserted that “[m]ere negligence, poor judgment or ineptitude
in grievance handling are insufficient to establish a breach of the duty of fair representation.” JA
1118. The Union now makes an almost identical argument: “[T]he Board’s theory in this case
imposes a duty on Unions to act as professional legal ethicists, a duty incompatible with and
contrary to established duty of representation law.” CA6 R. 21, at 38. Because the Union’s prior
briefing was sufficient to apprise the Board of the issue it now raises on appeal, we find that
Issue 1 was properly preserved for consideration here.

                                                 IV.

       Before determining whether the Union breached its duty of fair representation to Powell,
we address whether there is substantial evidence in the record to support the factual findings
relied on by the Board.      See Galicks, 671 F.3d at 607.        Substantial evidence exists if a
Nos. 15-2305/2478                        UAW v. NLRB                                      Page 10


“reasonable mind might accept [the evidence] as adequate to support a conclusion.” Int’l Union,
United Auto., Aerospace & Agric. Workers of Am., 514 F.3d at 580.

                                                A.

       There is no question that Faircloth submitted a statement against Powell with respect to
the May 11 incident in the cage area. The parties, however, dispute the Board’s finding that
Faircloth’s statement was “partly false.” See JA 1155. The underlying factual issue is whether
Faircloth witnessed the incident between Powell and Tanner. Both the ALJ and the Board
determined that Faircloth had not witnessed the incident. After reviewing both the Board’s
analysis and the administrative record, we conclude that this finding lacks substantial evidence.

       Initially, the ALJ determined that “Faircloth was not present in the room at the time [of
the threat].” JA 966. The Board agreed, stating:

               In her witness statement, Faircloth asserted that she had witnessed the
       threat. Consistent with the judge’s credibility determinations, which we have
       adopted, that was not the case. Instead, Faircloth learned of the threat when
       Tanner reported it to Faircloth immediately following the incident.

JA 1153. The ALJ credited the following testimony of Nathaniel Hudson, a Caravan Knight
employee, in making this determination:

       Q.      Who is your steward?
       A.      Margaret [Faircloth]
       Q.       . . . Prior to the meeting that morning – well, the time you were there, did
               you see Faircloth in the area?
       A.      I saw her on my way out.
       Q.      She was entering as you were leaving?
       A.      Yes.

Hudson Hr’g Tr., JA 669–70.         The ALJ also credited testimony from LeVaughn Davis
confirming that Hudson was in fact present at the meeting:

       Q.      On May 11, 2012, did you attend the daily meeting?
       A.      Yes, I did.
       Q.      Do you recall who was there?
       A.      There was Aretha, Balinda, Ms. Jackie, Debbie, Larry, Eddie, Patrice,
               Dishan, Amer, myself, Nathaniel, Shantell, and Keenan.
Nos. 15-2305/2478                        UAW v. NLRB                                        Page 11


Davis Hr’g Tr., JA 890–91 (emphasis added). Although not mentioned by the ALJ or the Board,
Hudson continued his testimony with respect to the incident and Faircloth’s presence on cross-
examination:

       Q.      . . . [I]s it fair to say that once you left the cage area, you don’t know what
               occurred in the cage area?
       A.      No.
       Q.      Am I correct?
       A.      Yes, you’re correct.
       Q.      All right. And as you were walking out the cage area, you passed Ms.
               Faircloth, who was entering the cage area?
       A.      Yes.
       Q.      Did you pass her like in the hallway or in the doorway?
       A.      Doorway. It’s a big open space, you know.
       Q.      Okay.
       A.      -- that open up because sometimes we bring supplies in. She was walking
               in as I was walking out.
       Q.      All right. Was she already in the cage area?
       A.      She was just –
       Q.      At the time?
       A.      -- she was just at the entrance.

Hudson Hr’g Tr., JA 679–80. Hudson also testified that shortly after he left, there was a
“commotion” in the cage area, and he saw Powell leave “upset about something.” JA 680.

       The Union argues that we need not discredit Hudson to find a lack of substantial evidence
because “Hudson’s testimony is not inconsistent with Faircloth’s presence in the area where the
threat occurred.” CA6 R. 21, at 20. We agree. Hudson’s testimony supports two inferences:
first, that Hudson was not present for Powell’s threat because he had left the cage area just before
it occurred, and second, that Faircloth had entered the cage area just prior to a commotion that
left Powell upset, activity that could have been Powell’s exchange with Tanner. There is nothing
in Hudson’s testimony, however, to support the Board’s inference that Faircloth was not present
at the time of the threat. Furthermore, his testimony does not contradict Tanner’s testimony that
Faircloth was present during the May 11 incident. Tanner was credited by the ALJ in other parts
of the initial decision, but ignored by the Board in considering Faircloth’s presence.

       Although the record before us does not conclusively establish Faircloth’s presence at the
time of the threat, we are not faced with a case involving “two equally plausible and reasonable
Nos. 15-2305/2478                            UAW v. NLRB                                          Page 12


inferences from the facts.” Exum, 546 F.3d at 724. The Board’s inference as to Faircloth not
being present was unreasonable. Such a conclusion is not supportable in a reasonable mind. See
Int’l Union, United Auto., Aerospace & Agric. Workers of Am., 514 F.3d at 580. The record
further indicates that the Board ignored relevant evidence—Tanner’s testimony—that detracted
from its findings. See GGNSC Springfield, 721 F.3d at 407. The only reasonable inference from
the record before the Board was that Faircloth was in the area shortly before the incident between
Powell and Tanner occurred. This directly contradicts the Board’s finding that Faircloth was not
present, which was the basis for finding that her statement was partly false. As such, the Board’s
finding about Faircloth’s statement is not supported by substantial evidence.

                                                     B.

        Although the Board erred in finding that Faircloth’s statement was partly false, our
review of the record confirms that there is substantial evidence to find that Faircloth represented
Powell in Step 1 of the grievance process. In her role as a union steward, Faircloth prepared and
submitted materials that initiated the grievance process after Powell was terminated. She then
met with Walle to submit the grievance. Although this was the extent of her formal involvement
with Powell’s grievance, we find it is sufficient to support the Board’s finding that Faircloth had
“represented” Powell during Step 1 of the grievance process.

        The Union, for the most part, does not dispute the facts in the record.9 Instead, it argues
that the Board “vastly overstates” Faircloth’s role in the grievance process, something the Union
describes as “ministerial.” CA6 R. 21, at 29; CA 6 R. 34, at 9. The fact that there are not
significant negotiations during Step 1 and that the majority of grievances are rejected at Step 1
and proceed to Step 2 does not change the fact that Faircloth submitted forms to start the
grievance process on Powell’s behalf. In doing so, she was representing Powell’s interests and
ensuring that both Powell and the Union preserved their rights under the CBA to challenge
Powell’s termination. Powell’s testimony supports such a finding regarding Faircloth’s role.
Powell testified that Faircloth informed her that a grievance had been initiated and that Faircloth
would manage the initial steps of the grievance because Powell was not allowed on the premises.

        9
        The Union vigorously argues that the Board mistakenly found that Faircloth held a “Step 1 meeting” on
May 12. But the record clearly states that Powell met with Walle to submit the grievance on May 18.
Nos. 15-2305/2478                        UAW v. NLRB                                      Page 13


Powell also testified that she continued to stay in contact with Faircloth about the status of her
grievance and alternative avenues for relief. This indicates that Powell understood Faircloth to
be an important part of her grievance process and challenges the Union’s attempt to minimize
Faircloth’s role. With this record, we find substantial evidence to support the Board’s finding
that Faircloth represented Powell in Step 1 of the grievance process.

                                                C.

        The Union does not take direct issue with the Board’s finding that Powell was unaware
that Faircloth had submitted a statement against her throughout her grievance process. The
Union concedes that Davis did not mention Faircloth by name during his May 23 call with
Powell, in which he shared the company’s settlement offer, and advised Powell of statements
against her. The Union points out that Powell knew about the statement “at the latest on June 2,
only 8 days after her last discussion with Davis about the settlement on May 25.” CA6 R. 21, at
34. But the Union does not dispute the Board’s finding that neither Faircloth, Davis, nor anyone
at Local 1700 disclosed Faircloth’s statement prior to the conclusion of the grievance process.
Because the Union has effectively admitted that it failed to disclose Faircloth’s statement, we
uphold the Board’s finding. See Galicks, Inc., 671 F.3d at 608 (citing FiveCap, Inc., 294 F.3d at
768).

        To the extent that the Board’s finding is disputed, there is substantial evidence that the
Union failed to disclose Faircloth’s statement. Powell testified that she was aware that Tanner
had filed a statement against her, but it was only after filing a charge with the Board that she was
informed that Faircloth had filed a statement about the incident. The record supports this
testimony. Powell filed her first charge with the Board on May 16. Powell did not mention
Faircloth’s statement until she filed a second charge with the Board in early June, well after
Davis settled the grievance with Caravan Knight. These undisputed facts provide substantial
evidence for the Board’s finding that no one disclosed Faircloth’s statement to Powell, and that
Powell was unaware of the Faircloth statement while her grievance was being processed.
Nos. 15-2305/2478                            UAW v. NLRB                                           Page 14


                                                     V.

        Having evaluated the Board’s factual findings, we consider whether the record provides
substantial evidence to support the Board’s determination that Local 1700 breached its duty of
fair representation to Powell on these facts.10 See Galicks, Inc., 671 F.3d at 607–08. Although
we recognize our policy of deference to the Board’s determinations, see id., we conclude that the
remaining factual basis of the Board’s decision—that Faircloth and Local 1700 failed to disclose
Faircloth’s adverse statement to Powell while Faircloth was representing her in grievance
proceedings—is insufficient to support such a finding. Because there is no basis to find that the
Union violated its duty of fair representation on either the facts of this case or any applicable
precedent, we see no reason to remand the case to the Board. Instead, we vacate the portion of
the Board’s decision finding that Local 1700 violated its duty of fair representation

                                                     A.

        Section 7 of the NLRA guarantees employees “the right to self-organization, to form,
join, or assist labor organizations” as well as the right “to engage in . . . concerted activities for
the purpose of collective bargaining or other mutual aid or protection.” 29 U.S.C. § 157. Under
Section 8(b)(1)(A), it is an unfair labor practice for a labor organization to “restrain or coerce”
employees in exercising their Section 7 rights. 29 U.S.C. § 158(b)(1)(A). Within the framework
of the NLRA, the Supreme Court has found that unions have an implied duty of fair
representation to their members. Driver v. U.S. Postal Serv., 328 F.3d 863, 868 (6th Cir. 2003)
(citing DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164 (1983)). This duty “stands ‘as a
bulwark to prevent arbitrary union conduct against individuals stripped of traditional forms of
redress by the provisions of federal labor law.’” DelCostello, 462 U.S. at 164 n.14 (quoting Vaca
v. Sipes, 386 U.S. 171, 182 (1967)). It applies “in all contexts of union activity, including
contract negotiation, administration, enforcement, and grievance processing.” Merritt v. Int’l
Ass’n of Machinists & Aerospace Workers, 613 F.3d 609, 619 (6th Cir. 2010) (citing Williams v.
Molpus, 171 F.3d 360, 364–65 (6th Cir. 1999)).

        10
            We recognize that we could consider the Board’s determination of the scope of the duty of fair
representation as a matter of law de novo. Because the Board’s application of law to fact fails under the more
deferential “substantial evidence” standard, we apply that here.
Nos. 15-2305/2478                          UAW v. NLRB                                       Page 15


        “A breach of the statutory duty of fair representation occurs only when a union’s conduct
toward a member of the collective bargaining unit is arbitrary, discriminatory, or in bad faith.”
Vaca, 386 U.S. at 190. This standard provides “three separate and distinct possible routes by
which a union may be found to have breached its duty.” Driver, 328 F.3d at 869 (quoting Black
v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 584 (6th Cir. 1994)).            Because there is no
allegation of discrimination here, we consider only whether Local 1700 breached its duty by
acting arbitrarily or in bad faith.

                                                  B.

        “A union’s actions are arbitrary only if, in light of the factual and legal landscape at the
time of the union’s actions, the union’s behavior is so far outside a wide range of reasonableness
as to be irrational.” Airline Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991) (internal citation
and quotation marks omitted).         “The ‘wholly irrational’ standard is described in terms of
‘extreme arbitrariness.’” Garrison v. Cassens Transp. Co., 334 F.3d 528, 539 (6th Cir. 2003)
(quoting Black, 15 F.3d at 585). In the context of employee grievances, we have held that the
duty of fair representation requires a union to undertake a “reasonable investigation to defend a
member from employer discipline.” Driver, 328 F.3d at 869 (quoting Black, 15 F.3d at 585). It
“does not require a union to exhaust every theoretically available procedure simply on the
demand of a union member. . . . However, the ignoring or the perfunctory processing of a
grievance may violate the duty of fair representation.” St. Clair v. Local 515, 422 F.2d 128, 130
(6th Cir. 1969) (citing Vaca, 386 U.S. at 194).          Furthermore, we have held that “[m]ere
negligence on the part of a union” is not sufficient to show arbitrary conduct, Garrison, 334 F.3d
at 538 (citing United Steelworkers of Am. v. Rawson, 495 U.S. 362, 372–73 (1990)), and we note
that “when reviewing a union representative’s actions or omissions, we must never lose sight of
the fact that union agents are not lawyers, and as a general proposition, cannot be held to the
same standard as that of licensed professionals,” id. at 539; see also Danton v. Brighton Hosp.,
335 F. App’x 580 (6th Cir. 2009).

        The Board did not address in detail how Local 1700’s actions constituted arbitrary
conduct. The decision cites no judicial or Board precedent to support such a finding. Instead, it
simply asserts that Faircloth’s representation of Powell without disclosing her adverse statement,
Nos. 15-2305/2478                        UAW v. NLRB                                      Page 16


along with the inference that such action “reasonably could have altered Powell’s approach to the
processing of her grievance,” constituted arbitrary conduct sufficient to establish a breach of the
duty of fair representation. JA 1155. After reviewing the record, we agree with the Union that
there is not substantial evidence to find that Local 1700 acted arbitrarily with respect to Powell
because Local 1700’s actions were not “wholly irrational.” Garrison, 334 F.3d at 539.

       First, there was a rational basis for Local 1700 not to disclose Faircloth’s statement. It
was reasonable for Local 1700 to be concerned about how Powell would respond based on her
history at Caravan Knight. Prior to the May 11 incident, Powell had both indicated her desire to
fight Faircloth and had an altercation with an ex-boyfriend at the plant. Faircloth testified that
she gave her statement regarding Powell’s incident with Tanner only because she believed
Powell’s behavior to be escalating. The Board recognized that Faircloth’s statement “would in
all likelihood result in Powell’s discharge,” but found it acceptable for Faircloth to submit such a
statement because “the union [had] a legitimate interest in reporting such threats to an employer
consistent with its duty to represent all unit employees.” JA 1154. Local 1700’s interest in
protecting the entire bargaining unit from the threats of a single union member makes it rational
to not disclose Faircloth’s statement in an attempt to protect her from any retaliation by Powell.

       Second, there was a rational explanation for Faircloth’s decision to represent Powell
during Step 1 of the grievance process. Powell was unable to file a grievance herself because she
was not allowed to be on the Plant’s premises. The responsibility thus fell to Faircloth as
Powell’s union steward. Although, in theory, Faircloth could have recused herself, the only
evidence in the record to support such a practice was Davis’s testimony that he had, on occasion,
processed grievances for employees when a union steward was unable to do so. We hesitate to
find that Local 1700 breached its duty of fair representation because Faircloth did not recuse
herself. Such an action starts to resemble a rule similar to an attorney’s conflict of interest—and
our prior cases clearly state that “union agents are not lawyers” and “cannot be held to the same
standard as that of licensed professionals.” Garrison, 334 F.3d at 539.

       We also note that Faircloth’s representation of Powell at Step 1 did not adversely affect
the outcome of the grievance proceedings. The record indicates that Step 1 usually consists of
nothing more than a union steward filling out a bare-bones form to notify the employer of the
Nos. 15-2305/2478                        UAW v. NLRB                                       Page 17


grievance’s basic allegations. This is all Faircloth did at Step 1 in this case. And at Step 2,
another union official, Davis, represented Powell and negotiated a settlement on her behalf. The
Board found that this settlement was reasonable and consistent with a settlement offered to
another employee in a similar case. This leaves no factual basis on which to conclude that
Faircloth’s involvement at Step 1 affected the outcome of the grievance proceedings in any way.

       Furthermore, the Board’s own precedent allows a union member and her union
representative to have an adverse relationship without the Union breaching its duty of fair
representation. Roadway Express, Inc., 355 N.L.R.B. 197, 202 (2010). At most, Faircloth’s
failure to recuse herself from Powell’s grievance process at the outset was negligent. Her actions
were not wholly irrational. Thus, there is not sufficient evidence to support the Board’s finding
that Local 1700 breached its duty of fair representation by engaging in arbitrary conduct.

                                                 C.

       A union can also breach its duty of fair representation by acting in bad faith. This occurs
when “it acts with an improper intent, purpose, or motive . . . encompass[ing] fraud, dishonesty,
and other intentionally misleading conduct.” Merritt, 613 F.3d at 619 (quoting Spellacy v.
Airline Pilots Ass’n Int’l, 156 F.3d 120, 126 (2d Cir. 1998)). In this case, there is little, if any,
evidence in the record to support a finding that Local 1700 acted with improper intent. Had there
been substantial evidence to support the claim that Faircloth gave a partly false statement, the
Board might have been able to establish bad faith conduct. Faircloth’s failure to disclose her
statement during her representation of Powell, however, is an insufficient basis to find that she
and Local 1700 acted in bad faith. Additionally, the record indicates that Faircloth properly
handled the grievance, that the grievance was resolved by Local 1700 on terms favorable to
Powell, that the settlement was “reasonable and consistent” with that of an analogous incident,
and that there was no evidence that Powell would have accepted the offer at Step 2 if she had had
a different representative at Step 1. This is not the type of “intentionally misleading conduct”
associated with a finding of bad faith. Merritt, 613 F.3d at 619. We conclude that the Board
lacked substantial evidence to find a breach of the duty of fair representation on the basis that
Local 1700 acted in bad faith.
Nos. 15-2305/2478                      UAW v. NLRB                                    Page 18


                                              VI.

       For these reasons, we grant the petition for review, deny the cross-application for
enforcement, and vacate the portion of the Board’s decision finding that Local 1700 violated its
duty of fair representation.
Nos. 15-2305/2478                         UAW v. NLRB                                 Page 19


                                       _________________

                                        CONCURRENCE
                                       _________________

       STRANCH, Circuit Judge, concurring. I concur with the lead opinion that there is not
sufficient evidence to support the Board’s finding that Local 1700 breached its duty of fair
representation, but write separately to emphasize the unique circumstances that merit vacating
the Board’s decision. In reviewing the Board’s factual determinations under the substantial
evidence standard, we defer to the Board’s reasonable inferences and credibility determinations
even when “we would conclude differently under de novo review.” Mt. Clemens Gen. Hosp. v.
NLRB, 328 F.3d 837, 844 (6th Cir. 2003) (citing Painting Co. v. NLRB, 298 F.3d 492, 499 (6th
Cir. 2002)). This considerable deference reflects the weight given to the Board’s expertise and
its prerogative to choose among the conflicting testimony of witnesses. See NLRB v. Taylor
Mach. Prods., Inc., 136 F.3d 507, 514 (6th Cir. 1998) (“[I]f the record supports the Board’s
decision, we may not substitute our own judgment for that of the Board.”)

       In the present case, the Board expressly stated that it relied on a combination of three
factual findings to determine that Local 1700 violated its duty of fair representation.      As
explained in the lead opinion, we find that one of these conclusions—that Faircloth submitted a
partially false statement—is not supported by substantial evidence in the record. Though the
Board’s other two factual findings remain, they are insufficient to support its ultimate
conclusion. The Board’s determination rested expressly on the cumulative effect of these three
findings. Had the Board’s determinations on the three factors been independent, remand to the
Board for consideration in light of our reversal on one finding would have been appropriate. On
this unusual record, however, I concur with vacating the portion of the Board’s decision finding
that Local 1700 violated its duty of fair representation.